Case: 14-10400       Document: 00512841141        Page: 1     Date Filed: 11/18/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals

                                    No. 14-10400
                                                                                   Fifth Circuit

                                                                                 FILED
                                  Summary Calendar                        November 18, 2014
                                                                            Lyle W. Cayce
UNITED STATES OF AMERICA,                                                        Clerk


                                                 Plaintiff-Appellee

v.

STEPHAN HAMILTON,

                                                 Defendant-Appellant


                     Appeals from the United States District Court
                          for the Northern District of Texas
                                USDC No. 4:12-CR-249


Before HIGGINBOTHAM, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Stephan Hamilton appeals the 240-month sentence imposed for his
conviction     for     conspiracy    to    possess     with      intent    to      distribute
methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(C) and 846.
He contends that the district court reversibly erred by sentencing him
pursuant to a miscalculated offense level and that his sentence is substantively
unreasonable.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-10400    Document: 00512841141     Page: 2   Date Filed: 11/18/2014


                                No. 14-10400

      Hamilton contends that the district court purported to grant him a two-
level reduction based on his 18 U.S.C. § 3582(c) waiver but sentenced him
based on an offense level of 39 rather than 37. Any error by the district court
in sentencing Hamilton pursuant to a miscalculated offense level was harmless
because the record demonstrates that the district court would have imposed
the same sentence notwithstanding any error. See United States v. Delgado-
Martinez, 564 F.3d 750, 753 (5th Cir. 2009). The two-level reduction did not
affect the guidelines sentence of 240 months. See U.S.S.G. § 5G1.1(a). The
district court was aware of the unrestricted guidelines range that was
applicable with the two-level reduction but nonetheless concluded that it did
not affect its decision to sentence Hamilton to 240 months because the
Government’s charging decisions had already provided Hamilton with a
substantial reduction.
      Hamilton has waived his claim of error regarding the substantive
reasonableness of his sentence by virtue of inadequate briefing. See United
States v. Reagan, 596 F.3d 251, 254 (5th Cir. 2010); United States v. Jackson,
549 F.3d 963, 972 n.6 (5th Cir. 2008).        Although he cites general legal
principles, he provides no meaningful explanation of why a lower sentence was
warranted and impermissibly attempts to incorporate by reference the factual
and legal arguments made in the district court for a lower sentence.
      The judgment of the district court is AFFIRMED.




                                      2